Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16-20 have been cancelled.  These claims are drawn to the non-elected invention without traversal. (See the response filed on 8/05/20 and 10/07/20)


REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious does not suggest or render obvious a detection device for detecting a chemical species, particularly characterized by, a sensitive structure on the anode region and including a sensitive region, the regions sensitive region having an electrical permittivity that depends upon a concentration of the chemical species, a portion of the sensitive region directly overlying the anode, as detailed in claim 1.  Claims 2-8 depend from claim 1.


The closest prior art of record and to the Examiner’s does not suggest or render obvious a detection system, particularly characterized by, a sensitive structure arranged on the anode region and including a sensitive region, the sensitive region having an electrical permittivity that depends upon a concentration of a chemical species, a portion of the sensitive region directly overlying the anode region, as detailed in claim 12.  Claims 13-15 depend from claim 12.

The closest prior art of record, Mazzillo et al. (US PGPub 2017/0314989, hereinafter referred to as “Mazzello”), teaches in figure 1-9, and corresponding text a detection device for detecting a chemical species, comprising: a body of semiconductor material (1) delimited by a front surface; a Geiger-mode avalanche diode (GM-APD) in the body of semiconductor material, the Geiger-mode avalanche diode including: a cathode region (8) of having a first type of conductivity formed in the body and extending from the front surface (figure 1; [0032-0035]); and an anode region (12) of (44) having an electrical permittivity that depends upon a concentration of said chemical species (figure 1; [0055]); and a resistive region (32) on the sensitive structure (44) and electrically coupled to the anode region (12) (figure 1; [0055-0059]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 12, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896